Citation Nr: 0827057	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  01-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which declined to reopen the claim for 
entitlement to service connection for psychosis.  

In a July 2003 decision, the Board also declined to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, the Court 
entered an Order on May 21, 2004 that vacated the July 2003 
Board decision and remanded the matter for further 
proceedings consistent with the Order.  

In September 2004, the Board reopened the claim for 
entitlement to service connection for a psychiatric disorder 
and remanded the issue for further development.  The actions 
directed by the Board have been accomplished and the matter 
has been returned to the Board for appellate review.  The RO 
in Muskogee, Oklahoma, currently has jurisdiction of the 
claim.  


FINDING OF FACT

There is no clear and unmistakable evidence that the 
veteran's preexisting psychiatric disorder was not aggravated 
by service.  




CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for a psychiatric disorder, which represents a 
complete grant of the benefit sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to 
discuss whether VA has complied with its duties to notify and 
assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2007).

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment. 38 C.F.R. § 3.304(b) (2007).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."   38 C.F.R. § 3.304(b) 
(2007).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."   Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness 
by clear and unmistakable evidence that 
the veteran's disability was both pre-
existing and not aggravated by service.  
The government may show a lack of 
aggravation by establishing that there 
was no increase in disability during 
service or that any "increase in 
disability [was] due to the natural 
progress of the" pre-existing 
condition.  38 U.S.C. § 1153 (West 
2002).  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under 38 
U.S.C.A. § 1111, the veteran's claim is 
one for service connection.  This means 
that no deduction for the degree of 
disability existing at the time of 
entrance will be made if a rating is 
awarded.   See 38 C.F.R. § 3.322 
(2005).

On the other hand, if a pre-existing 
disorder is noted upon entry into 
service, the veteran cannot bring a 
claim for service connection for that 
disorder, but the veteran may bring a 
claim for service-connected aggravation 
of that disorder.  In that case 38 
U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack 
of aggravation by establishing "that 
the increase in disability is due to 
the natural progress of the disease."  
38 U.S.C. § 1153 (West 2002); see also 
38 C.F.R. § 3.306 (2005); Jensen, 19 
F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).

In this case, on entrance examination in September 1988, 
psychiatric examination was normal.  

In May 1989, the veteran was admitted to the Naval Hospital 
in Portsmouth, Virginia with a diagnosis of psychotic 
disorder, not otherwise specified (NOS).  He reported that 
about one and one-half to two years prior, he had experienced 
increasing difficulty with college work and indicated that he 
had become depressed with his functional decline.  More 
specifically, the veteran reported hearing voices which he 
felt initiated head and neck tics and indicated that he had 
sought psychiatric care at his home in Puerto Rico, where he 
was noted to be delusional and treated with medication.  See 
Report of Medical Board.  

Following an adequate period of observation, evaluation and 
treatment, a conference of staff psychiatrists reviewed the 
available records and current findings and agreed that the 
veteran suffered from a mental illness of psychotic 
proportions that precluded him from rendering any further 
useful military service.  In June 1989, a Medical Board 
diagnosed the veteran with psychotic disorder, NOS, 
manifested by two episodes of functional decline, auditory 
hallucinations, delusions, psychomotor agitation, 
intrusiveness, and head and neck tics.  There was no clear 
evidence of a bipolar disorder or a purely schizophrenic 
disorder.  The precipitating stress was noted to be routine 
military service and the veteran's predisposition was noted 
to be severe as he had experienced an episode of treated 
psychosis prior to enlistment.  In pertinent part, the 
Medical Board found that the veteran's disability existed 
prior to enlistment and was not considered to have been 
incurred in or aggravated by a period of active duty.  See 
id.  

The post-service medical evidence of record is voluminous and 
consists of mostly private records, to include records from 
the Social Security Administration, though the veteran did 
receive some VA treatment in the 1990s.  The veteran has been 
diagnosed with a variety of psychiatric disorders, to include 
atypical psychosis, paranoid disorder, and schizoaffective 
disorder.  See e.g., January 2001 letter from Cumberland 
County Guidance Center, Inc.  His current diagnosis, however, 
is chronic, paranoid-type schizophrenia.  See id.; see also 
July 2002 letter from Dr. J.E. Villanueva; VA compensation 
and pension (C&P) mental disorders examination reports dated 
January 2005 and January 2008.  

The January 2005 VA C&P mental disorders evaluation was based 
on a review of the veteran's claims folder and a clinical 
interview, during which the veteran was considered to be a 
reliable historian.  In pertinent part, the examiner noted 
that the veteran's experience in the military was stressful 
and precipitated pronounced active psychotic symptomatology.  
The examiner further reported that the pressure of military 
life aggravated his symptoms but that it is as likely as not 
that this worsening was a manifestation of the natural course 
of the illness, which started about two years prior to 
enlistment.  

During the January 2008 VA C&P mental disorders examination, 
the veteran served as the informant and his claims folder was 
reviewed.  The VA examiner noted the opinion provided by the 
January 2005 VA examiner, as well as medical records from Dr. 
Villanueva.  In pertinent part, the VA examiner found that 
according to the medical evidence of record, the duration of 
the veteran's symptoms began prior to military.  He further 
found, however, that it is as likely as not that military 
service did aggravate the veteran's psychotic condition, 
although it is also likely that the veteran's psychiatric 
disorder pre-existed his entrance into service.  The 
rationale for this was the medical record, which clearly 
documents this.  The VA examiner noted that it would be 
purely speculative to determine whether or not the 
psychiatric disorder was aggravated "beyond the natural 
progression of the disease."  It is likely, however, that 
the reason the veteran did have a break was because he was 
off his medication, which had controlled his problems fairly 
well over the years and he was unable to cope with the duties 
of military life.  

In addition to the opinions provided by the VA examiners, the 
record also contains several opinions from private 
practitioners in support of the veteran's claim.  Dr. O. 
Cardona Ramirez has reported on two occasions that the 
veteran's mental condition was aggravated during military 
service.  See letters dated March 1994 (translated from 
Spanish to English) and July 2002.  Dr. Villanueva, who 
appears to have conducted a review of the June 1989 Medical 
Board Report, has also found that the veteran's psychiatric 
condition was aggravated by military service.  Dr. Villaneuva 
notes that it is a common occurrence for schizophrenia to 
mature from symptoms to a full clinical picture under stress, 
as in this case.  It is his opinion that the veteran suffered 
from a mental condition that was without symptoms and 
limitations for many months before his enlistment and that it 
is more likely than not that the stress of military life 
caused an aggravation of his mental illness.  See letters 
dated July 2002, March 2005 and October 2007.  

The determinative question in the instant case is whether the 
presumption of soundness has been rebutted.  The Board finds 
that it has not.  There is no indication of a psychiatric 
disability on entrance examination for service.  However, 
both the in-service and post-service medical evidence clearly 
establishes that the veteran had a psychiatric disorder that 
pre-existed his enlistment into military service.  The Board 
finds that there is clear and unmistakable evidence that the 
veteran had a psychiatric disability which preexisted 
service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  
As such, the crux of the case falls on whether there is clear 
and unmistakable evidence that the pre-existing disease was 
not aggravated during service.  As noted above, the 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the pre-existing condition.  38 U.S.C. § 1153 
(West 2002).  

Both Dr. Cardona Ramirez and Dr. Villanueva have determined 
that the veteran's psychiatric disorder was aggravated during 
service, though neither has commented on whether or not this 
increase was due to the natural progression of the disease.  
The VA examiners have also both found that the veteran's 
condition was aggravated during service.  In regards to the 
question of whether this aggravation was due to the natural 
progression of the disease or not, the January 2005 examiner 
found that the aggravation was "as likely as not" a 
manifestation of the natural course of the illness.  The 
phrasing of this opinion does not amount to clear and 
unmistakable evidence that the aggravation was due to the 
natural progression of the disease.  

The January 2008 examiner found that it would be speculative 
to determine whether or not the psychiatric disorder was 
aggravated "beyond the natural progression of the disease," 
while noting that it was likely the veteran had a break 
during service because he was off his medication and was 
unable to cope with the duties of military life.  Likewise, 
the phrasing of this opinion does not amount to clear and 
unmistakable evidence that the aggravation was due to the 
natural progression of the disease.  

In sum, there is no clear and unmistakable evidence that the 
pre-existing psychiatric disorder was not aggravated by 
service.  The Board, therefore, finds that a psychiatric 
disorder was incurred in service.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).


ORDER

Service connection for a psychiatric disorder is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


